I am in accord with the view expressed by Judge Main. However, I am of the further opinion that the burden was not upon the department, as alleged in the majority opinion, to prove (1) that Mrs. Johnson had lived separate and apart from her husband for two years prior to April 6, 1937; (2) that she had received no funds for her support and maintenance during that period; and (3) that she had not attempted by process of law, to collect funds for her support or maintenance during that period.
In my opinion, the burden was upon the claimant, the widow, to prove her status as a beneficiary under the act. It was not sufficient for her merely to show that she was the widow of the deceased. It was a part of her case to prove, by a preponderance of the evidence, either that she was living with the workman at the time of his death or that she had received, or attempted to collect, from him funds for her support, within a period of two years prior to his demise.
As I understand it, the workmen's compensation act is to be liberally construed only after the claimant has brought himself or herself within its terms as a beneficiary. The act is not to be liberally construed for the purpose of bringing the claimant within the act.
I dissent.
SIMPSON, J., concurs with STEINERT, J. *Page 266